— Judgment, Supreme Court, Bronx County (Anita Florio, J.), entered on or about May 31, 1988, unanimously modified, on the law and the facts, without costs or disbursements, and a new trial ordered solely on the issue of damages unless plaintiff, within 20 days after service of a copy of the order herein upon her attorney, with notice of entry, serves and files in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in her favor to $250,000 and to the entry of an amended judgment in accordance therewith. If plaintiff so stipulates, the judgment as so amended and reduced is affirmed, without costs and without disbursements.
After review of the record, the damages appear to us to be excessive to the extent indicated. Concur — Murphy, P. J., Sullivan, Ross, Milonas and Rubin, JJ.